DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 10/31/2022, in which claims 1, 3-5, 8, 10-12 and 15 are amended and rejection of claims 1-20 are traversed and still pending. 
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2008/0128180 A1, hereinafter referred as “Perski”) in view of Harley et al. (US 2012/0327041 A1, hereinafter referred as “Harley”).
	Regarding claim 1, Perski discloses an apparatus comprising:
 	a capacitive sense array (100) comprising a plurality of electrodes (Fig. 1, Abstract, ¶0015, ¶0038, and claim 1 disclose a detector, comprising a sensor operative to detect the position of the at least one pointer from a wave generated by the wave generating section, the sensor built of transparent foils containing a matrix of vertical and horizontal conductors), 
 wherein the plurality of electrodes is configured to generate a magnetic field (¶0003 and ¶0041 discloses power supply section 202 is designed as an energy pick up circuit which receives energy from an electromagnetic wave transmitted by digitizer 100; ¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0015, ¶0042 and claim 2 discloses the energy pick-up circuit receives signals from at least one loop coil located on digitizer 100) to synchronize a stylus (102) (¶0062 discloses a synchronization circuit is added to power supply section 202 in order to synchronize the generation of a signal from oscillator 212 with the excitation signal from digitizer 100).
Perski doesn’t explicitly disclose in a first mode to detect touch objects, TX electrodes of the plurality of electrodes and RX electrodes of the plurality of electrodes are configured to operate as a TX and RX electrodes of a mutual capacitive sense array; and in a second mode to detect a stylus, the TX electrodes of the plurality of electrodes are configure to generate a [drive signal] to… the stylus, and the plurality of electrodes are configured to operate as electrodes of a receiver to detect the stylus.
However, in a similar field of endeavor, Harley discloses in a first mode to detect touch objects (¶0041 discloses detect touches by other touch objects such as fingers), TX electrodes of the plurality of electrodes and RX electrodes of the plurality of electrodes are configured to operate as a TX and RX electrodes of a mutual capacitive sense array (¶0041-¶0042 discloses the touch sensor panel of FIG. 4 can include drive lines either in columns or rows (not shown) as in a conventional mutual capacitive touch sensor panel. If the drive lines are in rows, they can capacitively couple with the column sense lines (C0-C3)); and in a second mode to detect a stylus (¶0005 discloses stylus sensing on a mutual capacitive touch sensor), the TX electrodes of the plurality of electrodes are configure to generate a [stimulus signal] to… the stylus (¶0054 discloses touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis), and the plurality of electrodes are configured to operate as electrodes of a receiver to detect the stylus (¶0055 discloses because these styluses can include electrodes that are designed to actively capacitive couple with the drive and/or sense lines of a touch sensor panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 2, Perski discloses the apparatus of claim 1, wherein the magnetic field comprises an H-field (¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0018 discloses the stylus comprising at least one conductive element such ferrite; therefore, Perski disclose a sensor comprising excitation circuitry for providing an electromagnetic field and a magnetic material such as a ferrite core within the stylus for inducing an electric current through electromagnetic induction consistent with an H-field).
	Regarding claim 3, Perski discloses the apparatus of claim 2, wherein the magnetic field is generated by propagating an electrical current through the plurality of electrodes (¶0041 discloses power supply section 202 is designed as an energy pick up circuit which receives energy from an electromagnetic wave transmitted by digitizer 100; ¶0015, ¶0043 and claim 2 discloses the energy pick-up circuit receives signals from at least one loop coil located on digitizer 100).
 	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 4, Perski discloses the apparatus of claim 1, wherein the plurality of electrodes is configured to generate the magnetic field during a first time interval and wherein a second plurality of electrodes is configured to receive a transmit signal from the stylus (102) during the first time interval (¶0052 discloses using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210. Other embodiments optionally use simultaneous stylus reception and transmission).
	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 5, Perski discloses the apparatus of claim 1, wherein the plurality of electrodes is configured to generate the magnetic field during a first time interval and wherein a second plurality of electrodes is configured to receive a transmit signal from the stylus (102) after the first time interval (¶0045-¶0052 disclose using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210).
	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 6, Perski discloses the apparatus of claim 1, wherein the plurality of electrodes is positioned along one or more edges of the capacitive sense array (100) (¶0038 discloses stylus includes an oscillating circuit, which is energized by a peripheral coil surrounding the sensor).
	Regarding claim 7, Perski discloses the apparatus of claim 1, wherein the plurality of electrodes is connected in series to a voltage source (¶0038 discloses present invention is best understood when described in conjunction with position detecting systems, such as a digitizer. US Pat. No. 6,690,156 and US patent application Ser. No. 10/649,708, entitled "Transparent Digitizer", the disclosures of which are herein incorporated by reference, describe positioning detecting devices capable of detecting multiple physical objects, such as styluses, located on top of a flat screen display; Fig. 13 of US 6,690,156 discloses voltage signals V1 and V2 provided to loop coils 66 and 62).
	Regarding claim 8, Perski discloses a method comprising:
 	providing a plurality of electrodes in a capacitive sense array (100) (Abstract, ¶0015, ¶0038, and claim 1 disclose a detector, comprising a sensor operative to detect the position of the at least one pointer from a wave generated by the wave generating section, the sensor built of transparent foils containing a matrix of vertical and horizontal conductors); and
 	synchronizing a timing of a stylus (102) (¶0062 discloses a synchronization circuit is added to power supply section 202 in order to synchronize the generation of a signal from oscillator 212 with the excitation signal from digitizer 100) using a magnetic field generated by the plurality of electrodes (¶0003 and ¶0041 discloses power supply section 202 is designed as an energy pick up circuit which receives energy from an electromagnetic wave transmitted by digitizer 100; ¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0015, ¶0042 and claim 2 discloses the energy pick-up circuit receives signals from at least one loop coil located on digitizer 100).
Perski doesn’t explicitly disclose in a first mode to detect touch objects, operating TX electrodes of the plurality of electrodes and RX electrodes of the plurality of electrodes as a TX and RX electrodes of a mutual capacitive sense array; and in a second mode to detect a stylus, [generate a drive signal] by the TX electrodes of the plurality of electrodes, and detecting the stylus using the plurality of electrodes as electrodes of a receiver.
However, in a similar field of endeavor, Harley discloses in a first mode to detect touch objects (¶0041 discloses detect touches by other touch objects such as fingers), operating TX electrodes of the plurality of electrodes and RX electrodes of the plurality of electrodes as a TX and RX electrodes of a mutual capacitive sense array (¶0041-¶0042 discloses the touch sensor panel of FIG. 4 can include drive lines either in columns or rows (not shown) as in a conventional mutual capacitive touch sensor panel. If the drive lines are in rows, they can capacitively couple with the column sense lines (C0-C3)); and in a second mode to detect a stylus (¶0005 discloses stylus sensing on a mutual capacitive touch sensor), [generate a drive signal] by the TX electrodes of the plurality of electrodes (¶0054 discloses touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis), and detecting the stylus using the plurality of electrodes as electrodes of a receiver (¶0055 discloses because these styluses can include electrodes that are designed to actively capacitive couple with the drive and/or sense lines of a touch sensor panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 9, Perski discloses the method of claim 8, wherein the magnetic field comprises an H-field (¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0018 discloses the stylus comprising at least one conductive element such ferrite; therefore, Perski disclose a sensor comprising excitation circuitry for providing an electromagnetic field and a magnetic material such as a ferrite core within the stylus for inducing an electric current through electromagnetic induction consistent with an H-field).
	Regarding claim 10, Perski discloses the method of claim 9, wherein the magnetic field is generated by propagating an electrical current through the plurality of electrodes (¶0041 discloses power supply section 202 is designed as an energy pick up circuit which receives energy from an electromagnetic wave transmitted by digitizer 100; ¶0015, ¶0042 and claim 2 discloses the energy pick-up circuit receives signals from at least one loop coil located on digitizer 100).
	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 11, Perski discloses the method of claim 8, wherein the plurality of electrodes is configured to generate the magnetic field during a first time interval and wherein synchronizing the time of the stylus (102) comprises receiving a transmit signal from the stylus (102) during the first time interval using a second plurality of electrodes (¶0052 discloses using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210. Other embodiments optionally use simultaneous stylus reception and transmission).
	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 12, Perski discloses the method of claim 8, wherein the plurality of electrodes is configured to generate the magnetic field during a first time interval and wherein synchronizing the timing of the stylus (102) comprises receiving a transmit signal from the stylus (102) after the first time interval using a second plurality of electrodes (¶0045-¶0052 disclose using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210).
	Perski doesn’t explicitly disclose the TX electrodes of the plurality of electrodes.
	However, in a similar field of endeavor, Harley discloses the TX electrodes of the plurality of electrodes (¶0054 discloses the touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 13, Perski discloses the method of claim 8, wherein the plurality of electrodes is positioned along one or more edges of the capacitive sense array (100) (¶0038 discloses stylus includes an oscillating circuit, which is energized by a peripheral coil surrounding the sensor).
	Regarding claim 14, Perski discloses the method of claim 8, wherein the plurality of electrodes is connected in series to a voltage source (¶0038 discloses present invention is best understood when described in conjunction with position detecting systems, such as a digitizer. US Pat. No. 6,690,156 and US patent application Ser. No. 10/649,708, entitled "Transparent Digitizer", the disclosures of which are herein incorporated by reference, describe positioning detecting devices capable of detecting multiple physical objects, such as styluses, located on top of a flat screen display; Fig. 13 of US 6,690,156 discloses voltage signals V1 and V2 provided to loop coils 66 and 62).
	Regarding claim 15, Perski discloses a stylus (102) comprising:
 	a sensor (202) configured to detect a magnetic field generated by a plurality of electrodes (Fig. 2, ¶0003 and ¶0041 discloses power supply section 202 is designed as an energy pick up circuit which receives energy from an electromagnetic wave transmitted by digitizer 100; ¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0015, ¶0042 and claim 2 discloses the energy pick-up circuit receives signals from at least one loop coil located on digitizer 100); and
 	a processing device (204) configured to generate a transmit signal based on the magnetic field (Fig. 2A and ¶0042 discloses capacitor 210 stores the energy transmitted by the digitizer and serves as a power supply to the oscillator 212 located in oscillator section 204, and a transformer 214 is located in transmission section 206 amplifies the voltage of the oscillating signals and couples it to a stylus tip 216).
Perski doesn’t explicitly disclose a [drive signal] generated by TX electrodes of a plurality of electrodes operating in a second mode, wherein the TX electrodes and RX electrodes of the plurality of electrodes operating in a first mode are configured to operate as a TX and RX electrodes of a mutual capacitive sense array to detect touch objects, and wherein the transmit signal is received by the plurality of electrodes operating in the second mode as electrodes of a receiver to detect the stylus.
 	However, in a similar field of endeavor, Harley discloses a [drive signal] generated by TX electrodes of a plurality of electrodes operating in a second mode (¶0054 discloses touch sensor panel can drive a first axis (either column or row) and the stylus can listen on that first axis), wherein the TX electrodes and RX electrodes of the plurality of electrodes operating in a first mode are configured to operate as a TX and RX electrodes of a mutual capacitive sense array to detect touch objects (¶0041-¶0042 discloses the touch sensor panel of FIG. 4 can include drive lines either in columns or rows (not shown) as in a conventional mutual capacitive touch sensor panel. If the drive lines are in rows, they can capacitively couple with the column sense lines (C0-C3)), and wherein the transmit signal is received by the plurality of electrodes operating in the second mode as electrodes of a receiver to detect the stylus (¶0055 discloses because these styluses can include electrodes that are designed to actively capacitive couple with the drive and/or sense lines of a touch sensor panel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perski for the purpose of adapting the active stylus to interact with a conventional mutual capacitance sense array. 
	Regarding claim 16, Perski discloses the stylus (102) of claim 15, further comprising:
 	a transmitter (206) configured to transmit the transmit signal to a capacitive sense array (100) (Fig. 2A and ¶0042 discloses a transformer 214 is located in transmission section 206 amplifies the voltage of the oscillating signals and, in some exemplary embodiments of the invention, couples it to a stylus tip 216 and an opening 218 surrounding stylus tip 216. In an exemplary embodiment of the invention, stylus 102 transmits an electric field to a sensor located on digitizer 100). 
	Regarding claim 17, Perski discloses the stylus (102) of claim 15, wherein the processing device (204) is further configured to generate the transmit signal while the sensor (202) device detects the magnetic field (¶0052 discloses using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210. Other embodiments optionally use simultaneous stylus reception and transmission).
	Regarding claim 18, Perski discloses the stylus (102) of claim 15, wherein the processing device (204) is further configured to generate the transmit signal after the sensor (202) device detects the magnetic field (¶0045-¶0052 disclose using separate Excitation and Detection Phases is that when oscillator 212 is disabled its power consumption is minimized, which allows efficient and sufficient charging of capacitor 210).
	Regarding claim 19, Perski discloses the stylus (102) of claim 15, wherein the magnetic field comprises an H-field (¶0043 discloses when stylus 102 is placed within range of said EM field, a current is induced on inductor 208 within the energy pick-up circuit; and ¶0018 discloses the stylus comprising at least one conductive element such ferrite; therefore, Perski disclose a sensor comprising excitation circuitry for providing an electromagnetic field and a magnetic material such as a ferrite core within the stylus for inducing an electric current through electromagnetic induction consistent with an H-field).
	Regarding claim 20, Perski discloses the stylus (102) of claim 16, wherein the transmit signal is transmitted to the capacitive sense array (100) by capacitively coupling the stylus (102) to one or more electrodes in the capacitive sense array (100) (¶0042 discloses In an exemplary embodiment of the invention, stylus 102 transmits an electric field to a sensor located on digitizer 100. However, other stylus embodiments may transmit a magnetic field additionally or alternatively to the electric field).

Response to Arguments
5. 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692